Citation Nr: 1208703	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-20 372	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1978 to April 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  The Veteran contends that he developed PTSD as a result of childhood abuse, and that PTSD was aggravated by service. 

As no psychiatric abnormality was noted on entrance, the Veteran is presumed to have been sound at entrance.  As such, the burden is on VA to rebut the presumption of soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service and the disorder was not aggravated by service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

In addition, service treatment records show that in January 1982 the Veteran underwent psychological testing and a follow-up evaluation, and possibly further mental health treatment or evaluation at the mental health clinic at the USAF Clinic at RAF Bentwaters, England.  The only mental health clinic note on file is a later report from a different facility, which notes that there was no evidence of any psychosis or neurosis.   



The Veteran has also identified VA records that are not in the file. 

As the evidence of record is insufficient to decide the claim, the case is REMANDED for the following action:

1.  Request records, including any psychological testing, from the Mental Health Clinic at the U.S. Air Force (USAF) Clinic at the Royal Air Force (RAF) Bentwaters, England from about January 1982 to April 1982.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request the records from the San Francisco VAMC from January 1993 to December 2008 and from October 2011 to the present.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA psychiatric examination to determine:

a).  Whether the Veteran has a psychiatric disorder to include PTSD, and, if so, 

b).  Whether it is obvious or undebatable that any current psychiatric disorder pre-existed service, and, if so, 


c).  Whether it is obvious or undebatable that the pre-existing psychiatric disorder was aggravated by service?  

In this context, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the psychiatric disorder beyond natural progress of the disorder as contrasted to a worsening of symptoms. 

d).  If it is not obvious or undebatable that any current psychiatric disorder pre-existing service, then it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder had onset in service?

If however after a review of the record, an opinion is not possible without resorting to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, please identify any other potential etiology, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.




3.  After the above development is completed, adjudicate the claim of service connection for psychiatric disorder to include PTSD, including the presumption of soundness.  If the benefit sought remains denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


